 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                            4/28/2021


 UNITED STATES OF AMERICA,

                      -against-
                                                                   20-CR-368 (NSR)
                                                                       ORDER
 DONTA DIXON,

                                  Defendant.


 Nelson S. Román, United States District Judge:

         In light of the Court’s April 28, 2021 opinion and order granting Defendant’s motion to

 suppress physical and testimonial evidence resulting from an unlawful stop, search, and arrest

 on May 29, 2020 (ECF No. 41), the indictment (ECF No. 12) is DISMISSED.

         Accordingly, the Clerk is directed to terminate this action. The U.S. Marshals Service is

 directed to release defendant unless any warrants, detainer, or other issues are encountered.

                                                              SO ORDERED.
Dated:   April 28, 2021
         White Plains, New York



                                                                NELSON S. ROMÁN
                                                            United States District Judge
